Citation Nr: 1608756	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for lung condition, to include pulmonary coccidioidomycosis, chronic obstructive pulmonary disease (COPD), asthma, and emphysema.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to September 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran also testified at a hearing before the Board in December 2015; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for lung condition because it was caused by his in-service exposure to substances such as jet fuel cigarette smoke, chlorine, Freon, Agent Orange, and other chemicals.  To address this claim, the Board finds that a remand is necessary to obtain VA medical records, request private treatment records, confirm service in the Republic of Vietnam, and provide the Veteran with a VA medical examination.  

At the December 2015 hearing, the Veteran reported receiving treatment for his lung condition from the West Los Angeles VA Medical Center (VAMC) and the Fresno VAMC.  The claims file contains incomplete records from the West Los Angeles VAMC: although records dated August 2008 through November 2011 are currently associated with the file, records exist through at least December 2012, as referenced in the statement of the case (SOC).  In addition, the claims file lacks any records from the Fresno VAMC.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AOJ must therefore obtain complete records from the West Los Angeles and Fresno VAMCs and associate them with the claims file.  
  
Furthermore, the Veteran reported at the December 2015 hearing that he had received private medical treatment related to his lung condition.  The Veteran testified that he received treatment at Twin Cities Hospital in Templeton and French Hospital in San Luis Obispo.  The claims file does not contain records from these providers and lacks any indication that the AOJ has attempted to procure them; thus, VA must attempt to obtain these records.  

In addition, while the matter is on remand, the AOJ should take action to verify the Veteran's service in Vietnam.  Although the Veteran has asserted that he served in Vietnam and the available records show that he received the Vietnam Service Medal (VSM), the VSM is awarded for service in areas outside of Vietnam, and his service in-country has not been formally verified.  Regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, a Veteran may establish service connection with proof of direct causation from herbicide exposure, even if the condition is not presumptively associated with herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Inasmuch as he is claiming in-service exposure to herbicides and a link between that exposure and his current lung condition, the AOJ must verify the Veteran's purported Vietnam service.

Finally, a VA medical opinion is necessary to determine whether the Veteran's current lung condition is related to service.  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An examination is required when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The treatment records document a diagnosis of pulmonary coccidioidomycosis and asthma during the claims period.  The Veteran also alleged at the December 2015 hearing that he has COPD and emphysema, although records diagnosing these conditions are not currently associated with the claims file.  The Veteran's service treatment records mention issues with asthma and possible hay fever; neither issue had been noted on his enlistment examination.  Moreover, the Veteran states he served in Vietnam, which, if confirmed, provides presumptive herbicide exposure, and the Veteran has submitted articles discussing links between herbicide exposure and respiratory conditions.  The Board finds this sufficient to meet the low threshold set by McLendon;  thus, VA must provide the Veteran with a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete medical records from the West Los Angeles VAMC and the Fresno VAMC.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.

2.  Provide the Veteran with medical release forms and request that he complete them, authorizing VA to obtain medical records from any private medical providers from whom he has received treatment, to include Twin Cities Hospital in Templeton and French Hospital in San Luis Obispo.  

If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the virtual claims file. All efforts to obtain the records must be documented in the claims file.

3.  Contact the service department for purposes of verifying the Veteran's service in Vietnam. All records and responses received should be associated with the claims file.

4.  Following the completion of the above actions, schedule the Veteran for a VA medical examination.  After examining the Veteran and reviewing the claims file, the examiner should make specific findings regarding all chronic lung conditions that have been present since November 2010, to include whether the Veteran experiences pulmonary coccidioidomycosis, COPD, asthma, and/or emphysema.

Then, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed lung disabilities were incurred or aggravated by the Veteran's active duty service, to include alleged in-service exposure to smoke, jet fuel, diesel fuel, cigarette smoke, chlorine, Freon, and herbicides.   

In making this determination, the examiner should specifically address the articles submitted by the Veteran in December 2015 which discuss links between herbicide exposure and respiratory conditions.   
         
The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




